department of the treasury internal_revenue_service washington d c coa exempt and division dec uniform issue list tep acts legend taxpayer a taxpayer b ira x amount a amount b date date date financial - institution a financial_institution b individual rege dear this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age and taxpayer b age married and filing a joint income_tax return represent that they received distributions from ira x and ira y totaling amount a and amount b respectively taxpayer a and taxpayer b state that their failure to accomplish rollovers within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial_institution b which led to the placement of amount a and amount b in two non-ira accounts taxpayer a and taxpayer b further assert that neither amount a nor amount b has been used for any other purpose taxpayer a and taxpayer b represent that on date they received distributions in the form of personal checks and the same week taxpayer a of amount a and amount b from financial_institution a with the intent to establish rollover iras at financial_institution b taxpayer a and taxpayer b took distribution of amount a and amount b delivered them in person to financial_institution b to be deposited into rollover iras taxpayer a followed up in writing shortly thereafter with individual a vice president of financial_institution b to ensure that the checks were properly deposited taxpayer a and taxpayer b did not discover that amount a and amount b had been deposited into non-ira accounts until after receiving a notice from the internal_revenue_service on date on date individual provided documentation indicating that financial_institution b incorrectly deposited amount a and amount b into non-ira accounts based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a and amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a and taxpayer b is consistent with their assertion that their failure to accomplish timely - page rollovers of amount a and amount b was caused by an error committed by financial_institution b - therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount a from ira x and amount b from ira y respectively taxpayer a and taxpayer b are granted a period of days from the issuance of this ruling letter to contribute amount a and amount b requirements of sec_408 of the code except the 60-day requirement are met will be considered rollover with respect to such contributions amount a and amount b contributions within the meaning of sec_408 of the code to their respective rollover ira accounts provided all other this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with form_2848 on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely prin be ttbiobay laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
